Por Cuanto, los únicos errores señalados por la parte apelante son:
"Primero. La corte erró al apreciar la prueba presentada por arabas par-tes en este caso.
"Segundo. La condena de costas es improcedente.”
Por Cuanto, vista la moción que antecede sobre desestimación, examinado el alegato de la demandante apelante y atendidos los ar-gumentos orales de ambas partes, no encontramos ni error manifiesto en la apreciación de la prueba ni abuso de discreción en la imposi-ción de costas,
Por tanto, se desestima como frívola la apelación interpuesta contra la sentencia que dictó la Corte de Distrito de Humacao en 9 de marzo de 1936.
El Juez Asociado Sr. Córdova Dávila no intervino.